DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Arguments/Remarks and Amendments filed on 01/06/2022.
Claims 1-7, 9, and 10 have been amended and claims 8 and 11-20 have been canceled according to Amendments filed on 01/06/2022. Claim 1 has been further amended and claim 9 has been canceled according Examiner’s amendment agreed upon during Examiner-Initiated interview held on 04/26/2022. 
Claims 1-7 and 10 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Roy Gross on 26 April 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim 1 is amended and Claim 9 is canceled by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Roy Gross on 04/26/2022. The Examiner's amendment includes amending the independent claims to address 35 U.S.C. 101 rejection.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 1 as follows:
1. (Currently Amended by Examiner’s Amendment) A system comprising:
a display device that is attached to a portion of an automobile, the display device rendering  images on a display screen of the display device visible outside of the automobile, the display device further comprising an automobile control system comprising a  location-based sensor , for determining a geographical position of the automobile, a display controller  and display controller memory storing display controller instructions that when executed by the display controller perform steps including receiving location data from the location-based sensor and transmitting the location data to an application server;
a user computing device, positioned within the automobile;
one or more workstations each having a workstation processor and workstation memory storing workstation instructions that perform steps including transmitting, to the application server, location-based rules specifying image content to be displayed in specified geographic areas at specific times, and further specifying a predetermined threshold of a number of automobiles that display a given threshold-limited image in a given geographic region; and
the application server comprising a server processor and server memory storing server instructions that when executed by the server processor perform steps of:  
1) receiving the location-based rules from the one or more workstations,
2) determining from the location-based rules a dynamic content schedule specifying a sequence of image content to display at the display device when the automobile is in the given geographic region at a given display time, 
3) receiving from the display controller a location of the automobile and a time stamp, wherein the location and the time stamp correspond to the given geographic region and the given display time of the dynamic content schedule, 
4) responsively determining that the predetermined threshold of the number of automobiles displaying the threshold-limited image in the given geographic region has been reached, 
5) responsively generating an update to the dynamic content schedule including a different image in place of the threshold-limited image,
6) transmitting the updated dynamic content schedule to the display controller and to the computing device, 
wherein the display controller instructions further include transmitting a current image corresponding to the updated dynamic content schedule to the display screen, responsively to receiving the updated dynamic content schedule, and wherein the graphic unit interface (GUI) of the computing device concurrently displays the current image,
wherein the display screen is a transparent light emitting diode (LED) display screen installed on a window of the automobile to be viewed from the exterior of the automobile, allowing at least partial transparency for the driver to see through the display screen.

Please cancel claim 9 as follows:
9. (Currently Canceled by Examiner’s Amendment)


Allowable Subject Matter
Claims 1-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter due to being directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 07/09/2021. The claims are allowable over the 35 U.S.C. § 101 rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 01/06/2022. The Applicant asserts “The processing steps of all the devices operate in unison to provide a solution to the control problem. Processing by the application server in particular enables two key aspects of hardware control solution. First, the application server’s communications facilitate concurrent display of the current image on both the display screen and the computing device. Second, threshold-limited images are properly confined to being display by the desired maximum number of vehicles… Applicant views the claimed invention--which includes processing by and interaction between 1) a display device with an integrated automobile controller having a location-based sensor claimed invention, 2) the user computing device, 3) the one or more workstations, and 4) the application server—as a combination that renders claim 1 eligible. Moreover, none of the recited limitations of claim 1 constitute “insignificant extra-solution activity,” as each limitation is directly related to achieving the intended functionality of hardware control.”.
The Examiner would additionally like to note that the claims, according to Examiner’s amendment entered above, recite “a display device that is attached to a portion of an automobile, the display device rendering  images on a display screen of the display device visible outside of the automobile, the display device further comprising an automobile control system comprising a  location-based sensor , for determining a geographical position of the automobile, a display controller  and display controller memory storing display controller instructions that when executed by the display controller perform steps including receiving location data from the location-based sensor and transmitting the location data to an application server; a user computing device, positioned within the automobile; one or more workstations each having a workstation processor and workstation memory storing workstation instructions that perform steps including transmitting, to the application server, location-based rules specifying image content to be displayed in specified geographic areas at specific times, and further specifying a predetermined threshold of a number of automobiles that display a given threshold-limited image in a given geographic region; and the application server comprising a server processor and server memory storing server instructions that when executed by the server processor perform steps of: 1) receiving the location-based rules from the one or more workstations, 2) determining from the location-based rules a dynamic content schedule specifying a sequence of image content to display at the display device when the automobile is in the given geographic region at a given display time, 3) receiving from the display controller a location of the automobile and a time stamp, wherein the location and the time stamp correspond to the given geographic region and the given display time of the dynamic content schedule, 4) responsively determining that the predetermined threshold of the number of automobiles displaying the threshold-limited image in the given geographic region has been reached, 5) responsively generating an update to the dynamic content schedule including a different image in place of the threshold-limited image, 6) transmitting the updated dynamic content schedule to the display controller and to the computing device, wherein the display controller instructions further include transmitting a current image corresponding to the updated dynamic content schedule to the display screen, responsively to receiving the updated dynamic content schedule, and wherein the graphic unit interface (GUI) of the computing device concurrently displays the current image, wherein the display screen is a transparent light emitting diode (LED) display screen installed on a window of the automobile to be viewed from the exterior of the automobile, allowing at least partial transparency for the driver to see through the display screen.” Examiner notes that the independent claims recite limitations providing a solution for limiting geographic image display according to a maximum number of images to be displayed concurrently in a given geographic region by the application server being configured for receiving the location-based rules from the one or more workstations and for determining from the location-based rules a dynamic content schedule specifying a sequence of image content to display at the display device when the automobile is in the given geographic region at a given display time, wherein the rules are regarding where and when image are to be displayed are converted to schedules for displaying sequences of images in given geographic areas. The images are then transmitted to a display controller, wherein the display controller instructions further include transmitting a current image corresponding to the updated dynamic content schedule to the display screen, responsively to receiving the updated dynamic content schedule, and wherein the graphic unit interface (GUI) of the computing device concurrently displays the current image, wherein the display screen is a transparent light emitting diode (LED) display screen installed on a window of the automobile to be viewed from the exterior of the automobile, allowing at least partial transparency for the driver to see through the display screen. The independent claims satisfy the Prong 2 consideration because they are indicative of integration into a practical application. The independent claims are indicative of integration into a practical application because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. updating dynamic content on display screen according to real-time location information) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo. Therefore, claims 1-7 and 10 overcome the 35 U.S.C. § 101 rejection.

Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 10,416,947 to Zenoff in view of U.S. Publication 2019/0251600 to Cabrera in a Non-Final Rejection filed on 07/09/2021. The claims are allowable over the 35 U.S.C. § 103 rejections:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 01/06/2022. The Applicant asserts “The amended claim 1 recites workstations that are configured to generate location-based rules. The location-based rules "specify image content to be displayed in specified geographic areas at specific times." The location-based rules "further specify a predetermined threshold of a number of automobiles that display a given threshold-limited image in a given geographic region." Zenoff in view of Cabrera does not teach workstations so configured, and in particular, does not teach providing a solution for limiting geographic image display according to a maximum number of images to be displayed concurrently in a given geographic region…The application server is configured for "receiving the location-based rules from the one or more workstations," and for "determining from the location-based rules a dynamic content schedule specifying a sequence of image content to display at the display device when the automobile is in the given geographic region at a given display time." That is, rules regarding where and when image are to be displayed are converted to schedules for displaying sequences of images in given geographic areas. Zenoff in view of Cabrera does not teach a system that generates, from a set of location-based rules for image display, a schedule for displaying images on a given automobile when in a given geographic area…The application server is also configured to then receive a location of an automobile entering a given geographic area and to perform steps of "determining that the predetermined threshold of the number of automobiles displaying the threshold-limited image in the given geographic region has been reached, and responsively generating an update to the dynamic content schedule including a different image in place of the threshold-limited image." Zenoff in view of Cabrera does not teach such a configuration for applying location- sensor data to modify a schedule of content displayed, and in particular there is no teaching for performing such actions by a server that receives content from content providers (workstations) and distributes that content to automobiles…As a further example of limitations of claim 1 that are not disclosed in the prior art, the application server is configured to transmit the updated dynamic content schedule both to the display controller and to the computing device. Instructions of the display controller include "transmitting a current image corresponding to the updated dynamic content schedule to the display screen, responsively to receiving the updated dynamic content schedule," while "the graphic unit interface (GUI) of the computing device concurrently displays the current image." Zenoff in view of Cabrera do not teach such a configuration.”.
The Examiner would additionally like to note that the independent claim, according to Examiner’s amendment entered above, recites “ a display device that is attached to a portion of an automobile, the display device rendering  images on a display screen of the display device visible outside of the automobile, the display device further comprising an automobile control system comprising a  location-based sensor , for determining a geographical position of the automobile, a display controller  and display controller memory storing display controller instructions that when executed by the display controller perform steps including receiving location data from the location-based sensor and transmitting the location data to an application server; a user computing device, positioned within the automobile; one or more workstations each having a workstation processor and workstation memory storing workstation instructions that perform steps including transmitting, to the application server, location-based rules specifying image content to be displayed in specified geographic areas at specific times, and further specifying a predetermined threshold of a number of automobiles that display a given threshold-limited image in a given geographic region; and the application server comprising a server processor and server memory storing server instructions that when executed by the server processor perform steps of: 1) receiving the location-based rules from the one or more workstations, 2) determining from the location-based rules a dynamic content schedule specifying a sequence of image content to display at the display device when the automobile is in the given geographic region at a given display time, 3) receiving from the display controller a location of the automobile and a time stamp, wherein the location and the time stamp correspond to the given geographic region and the given display time of the dynamic content schedule, 4) responsively determining that the predetermined threshold of the number of automobiles displaying the threshold-limited image in the given geographic region has been reached, 5) responsively generating an update to the dynamic content schedule including a different image in place of the threshold-limited image, 6) transmitting the updated dynamic content schedule to the display controller and to the computing device, wherein the display controller instructions further include transmitting a current image corresponding to the updated dynamic content schedule to the display screen, responsively to receiving the updated dynamic content schedule, and wherein the graphic unit interface (GUI) of the computing device concurrently displays the current image, wherein the display screen is a transparent light emitting diode (LED) display screen installed on a window of the automobile to be viewed from the exterior of the automobile, allowing at least partial transparency for the driver to see through the display screen.” Zenoff and Cabrera do not explicitly disclose the limitations of the invention; specifically providing a solution for limiting geographic image display according to a maximum number of images to be displayed concurrently in a given geographic region by the application server being configured for receiving the location-based rules from the one or more workstations and for determining from the location-based rules a dynamic content schedule specifying a sequence of image content to display at the display device when the automobile is in the given geographic region at a given display time, wherein the rules are regarding where and when image are to be displayed are converted to schedules for displaying sequences of images in given geographic areas. The images are then transmitted to a display controller, wherein the display controller instructions further include transmitting a current image corresponding to the updated dynamic content schedule to the display screen, responsively to receiving the updated dynamic content schedule, and wherein the graphic unit interface (GUI) of the computing device concurrently displays the current image, wherein the display screen is a transparent light emitting diode (LED) display screen installed on a window of the automobile to be viewed from the exterior of the automobile, allowing at least partial transparency for the driver to see through the display screen. This uniquely distinct feature alongside the combination of limitations in independent claim 1 render the claims allowable. Thus, claims 1-7 and 10 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
April 26, 2022